Citation Nr: 9901380	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
lower back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 hearing officers 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found no new and material 
evidence had been submitted with which to reopen the 
veterans claim for service connection for a lower back 
disability.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  In the course of this 
appeal, the veteran requested personal hearings at the RO 
before a hearing officer and a traveling member of the Board.  
Such hearings were afforded the veteran in November 1995 and 
May 1998, respectively.  


FINDINGS OF FACT

1.  In a July 1987 rating decision, the RO denied the 
veterans claim for service connection for a lower back 
disability; in the absence of a timely notice of 
disagreement, that decision is final.  

2.  New and material evidence, consisting of a private 
doctors opinion, has been submitted.  


CONCLUSION OF LAW

New and material evidence has been submitted to warrant 
reopening the veterans claim for service connection for a 
lumbosacral back disability.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp 1998); 38 C.F.R. § 3.156 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the service medical records, the veteran had no 
history of a lower back disability at the time of his 
entrance into military service in September 1976.  However, 
by July 1978, he reported lower back pain with no history of 
associated trauma.  Some muscle spasms were noted, with no 
obvious deformity.  The impression was of a lower back 
strain, and an orthopedic consultation was recommended.  The 
orthopedic evaluation noted a restricted range of motion, 
with pain on motion.  A muscle strain was diagnosed, and 
medication, heat, back exercises, and light duty were 
recommended.  

In April 1979, the veteran again reported lower back pain, 
this time resulting from a rodeo accident.  Physical 
evaluation indicated a rash in the middle back.  The back was 
rigid without discoloration.  A slight edema was present, 
with the veteran reporting severe pain on palpation.  A 
contusion was diagnosed, and heat and light duty were 
recommended.  

In July 1980, the veteran was seen for lower back pain after 
a fall on some stairs.  He was diagnosed with a contusion, 
and heat and light duty were prescribed.  He returned a week 
later with continuing pain in the lumbosacral region, and was 
given the same treatment recommendations.  On his service 
separation examination performed the same month, no 
disability of the lower back was noted.  

In February 1983, the veteran was seen by Dr. B. at Glen 
Falls Hospital in New York.  He reported lower back pain 
which radiated down the right leg.  The doctor suspected a 
herniated disc, and this was subsequently confirmed by 
surgical investigation.  A herniated disc at L4-5 was 
diagnosed.  A disc excision was performed in February 1983, 
and the veterans pain in the right leg decreased.  

In May 1986, the veteran filed his first claim for service 
connection for a back disability.  The RO reviewed the 
medical evidence of record at that time and denied service 
connection.  The veteran did not file a timely notice of 
disagreement.  

In January 1995, the RO again reviewed the veterans claim of 
service connection for a back disability, in response to the 
veterans application to reopen this claim.  It found no new 
and material evidence had been submitted with which to reopen 
this previously-denied claim.  

In response the veteran submitted additional evidence.  
Medical records from A. E. W., M.D., were received.  The 
veteran sought treatment from Dr. W. in July 1982 for lower 
back pain.  He reported a back injury two years prior.  A 
July 1982 x-ray report of the lumbosacral spine noted no 
gross evidence of a recent osseous injury, but did note some 
thinning of the joint space between T11-12.  A CT scan of the 
lumbar spine noted no abnormal extradural density at L5-S1.  
Traumatic arthritis was suspected.  

The veterans wife also submitted a July 1995 statement.  She 
stated the veteran had back pain when they met in July 1981, 
and he later told her of his accidents and back trauma in 
service.  Thereafter, he had recurrent lower back pain, with 
occasional radiation down the legs.  

In September 1995, the veteran was awarded Social Security 
Disability payments, in part based on a back disability.  No 
medical records were submitted with this decision.  

In November 1995, the veteran was given a personal hearing at 
the RO.  He recounted his back injuries in service, and 
stated that he has experienced back pain since that time.  He 
sought treatment in 1982 after an episode of right leg 
numbness, and was told by Dr. W. he had a disc problem.  The 
RO hearing officer considered the veterans testimony, and in 
a January 1996 decision, continued the prior decision not to 
reopen the veterans service connection claim.  In response, 
the veteran filed a March 1996 notice of disagreement, and 
was sent a statement of the case that same month.  His VA 
Form 9 substantive appeal was received in May 1996.  The 
veteran also requested a hearing before a member of the 
Board.  

A travel Board hearing was afforded the veteran in May 1998.  
He essentially repeated his prior assertions, and explained 
that he did not seek treatment for his persistent lower back 
pain immediately after service because he did not have 
medical insurance and could not afford private medical care.  

Subsequent to the Board hearing, the veteran submitted the 
June and July 1998 statements of F. I. F., M.D., the 
veterans surgeon who performed the herniated disc repair on 
the veteran in 1983.  Dr. F. reviewed some of the veterans 
medical records, including his service medical records, and 
heard his self-reported medical history, and determined his 
current lower back disability is almost certainly initially 
related to his injuries in the service.  The RO forwarded 
these statements to the Board.  

Analysis
New and material evidence

A claim for service connection for lumbosacral spine 
disability was last denied by the RO in July 1987.  The ROs 
decision is final in the absence of a timely appeal, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  When determining whether new and 
material evidence has been submitted to warrant reopening 
under 38 U.S.C.A. § 5108, consideration must be given to all 
of the evidence submitted since the last final disallowance 
of the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence is that 
which is not cumulative or redundant of previously considered 
evidence; material evidence is that which is relevant and 
probative to the issue at hand, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

In support of the application to reopen his service 
connection claim, the veteran has submitted medical records 
and opinions, lay statements, and his own testimony.  For the 
reasons to be discussed below, at least part of this evidence 
is new and material.  

The veteran has submitted the June and July 1998 statements 
of Dr. F. I. F., who performed a herniated disc repair on the 
veteran in 1983.  Dr. F., after reviewing private and 
military medical records and the veterans self-reported 
medical history, determined there was a strong possibility 
the veterans current lower back disorder was initially 
related to his injuries in the service.  Generally, medical 
opinions based on the veterans self-reported history are 
insufficient to reopen a previously denied claim.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995); Kightly v. Brown, 6 
Vet. App. 200 (1994).  However, in the present case Dr. F. 
also reviewed medical records, including those from service, 
provided by the veteran, which would thus indicate a factual 
basis for his medical opinion.  For this reason, the doctors 
opinion constitutes new and material evidence; it was not of 
record at the time of the previous denial, and it is relevant 
and probative of the question at issue.  38 C.F.R. § 3.156 
(1998).  

In conclusion, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a lumbosacral back disability, and the 1987 RO decision 
is reopened.  It follows that the claim should be considered 
on the merits.  


ORDER

New and material evidence having been added to the record, 
the veterans claim for service connection for a lumbosacral 
back disability is reopened.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The Board may not address in its decision a question that had 
not been addressed by the RO without consideration as to 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Thus, this claim must be remanded to 
allow the RO to consider the issue of service connection for 
a lumbosacral back disability on the basis of all evidence of 
record, both old and new.  

The veteran has submitted a Social Security Administration 
decision granting him disability payments due to his lower 
back disability.  However, the medical records considered in 
the Social Security decision have not been obtained; the VAs 
duty to assist the veteran includes obtaining these records.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Murinksak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  

In addition, the veteran has indicated by his personal 
hearing testimony that he is seeing and has seen in the past 
at least two chiropractors for his lower back disability.  
These records are not yet associated with the claims folder.  
The veteran should be provided the opportunity to give the 
names and addresses of these doctors, if available, so that 
these records may be obtained.  

Thus, in light of the above, this case is remanded for the 
following development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  This 
must include the medical records 
considered by the Social Security 
Administration, if available.  If these 
records are not available, the RO should 
so state for the record.  The veteran 
should also be contacted and asked to 
provide the names and business addresses 
of all the medical care providers, both 
VA and private, along with the respective 
dates of treatment, from whom he has 
sought treatment for his lower back 
disability.  He should also sign the 
appropriate medical release forms, and 
the RO should then obtain these treatment 
records.  

2.  The veteran should be afforded a VA 
medical examination to evaluate any 
current lower back disability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be accomplished.  The 
examiner should evaluate each of the 
disabilities for which the veteran claims 
service connection, and determine if such 
a current disability exists and if it is 
as likely as not if such disabilities 
were either incurred in or aggravated by 
service.  The medical basis for all 
opinions expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veterans claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997). 
- 2 -
